                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 WEST BEND MUTUAL INSURANCE                        )
 COMPANY,                                          )
                                                   )
                               Plaintiff,          )
                                                   )      Case No. 4:18-00726-CV-RK
                      v.                           )
                                                   )
 RUSSELL J. CAVANAH, SARAH B.                      )
 CAVANAH, VALOR CONSTRUCTION,                      )
 INC.,                                             )
                                                   )
                               Defendants.         )
                                             ORDER
       This case was originally filed on September 13, 2018. (Doc. 1.) Plaintiff then filed a return
of service on all Defendants on November 15, 2018. Then, on February 14, 2020, the Court issued
a Show Cause Order, directing the Plaintiff to show cause why the case should not be dismissed
for failure to prosecute. (Doc. 6.) Plaintiff responded to that Order on February 28, 2020.
(Doc. 7.) Plaintiff has informed the Court that Defendant Russell Cavanah filed for bankruptcy
protection. Plaintiff further states they have filed an adversary complaint in the United States
Bankruptcy Court Western District of Missouri against Defendants Russell J. and Sarah B.
Cavanah. (See Id.) Finally, Plaintiff indicates they will voluntarily dismiss Russell J. and Sarah
B. Cavanah without prejudice upon confirmation of the bankruptcy plan and/or conclusion of the
adversary complaint, and then proceed to judgment by default against Defendant Valor
Construction. (Id.) Therefore, it is ORDERED the case is ADMINISTRATIVELY STAYED
pending the conclusion of the bankruptcy proceeding. It is further ORDERED that Plaintiff shall
provide the Court with a status report every ninety (90) days.
       IT IS SO ORDERED.


                                            s/ Roseann A. Ketchmark
                                        ROSEANN A. KETCHMARK, JUDGE
                                        UNITED STATES DISTRICT COURT

  DATED: March 10, 2020




           Case 4:18-cv-00726-RK Document 8 Filed 03/10/20 Page 1 of 1
